DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 10-14 and 17-19 of U.S. Patent No. 11,072,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the “a first mode to provide a first battery charging current and second charging mode providing a second battery current to the vehicle that is greater than the first charging current” of the present application would be obvious over the “first charging mode providing a battery charging current and a second charging mode providing an engine start current to the vehicle” of U.S. Patent No. 11,072,256, this is consistent with the present application that recites on Claim 3 that “the second battery charging current is an engine start current”; and the “battery system” of the present application would be obvious over the “battery charger” of U.S. Patent No. 11,072,256.

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,072,256 in view of Eder et a. (2011/0258112).
Claim 1 of U.S. Patent No. 11,072,256 do not recite the battery system is connected to the portable user device via Bluetooth wireless standard; the battery system is connected to the portable user device over a cellular network using a cellular modem.
Eder teaches a battery system (100) connected to a portable user device (108) via a Bluetooth wireless standard (Par.31) or a cellular network (Par.29).
It would have been obvious to one of ordinary skill in the art to have had modified Claim 1 of U.S. Patent No. 11,072,256 as described in Eder to have had suitable communication technology to allow communication over a network (Par.29).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (2011/0258112), Chateau et al. (2014/0117927) and Dunn (6,384,573).
Claim 17: Eder teaches a battery system (100) for monitoring a vehicle battery (102) in a vehicle (104) having an engine (Par.6), the battery system (100) comprising: a housing (106) (Fig.1); a processor (118) positioned within the housing (106) (Par.33); one or more sensors (124) operatively coupled with said processor (118) (Par.36); a connector (110) to provide an electrical connection between said one or more sensors (124) and the vehicle (104) (Par.31) (Fig.1), wherein said processor (118) is configured to monitor a parameter of the vehicle battery (102) using said one or more sensors (124) to yield a monitored battery parameter (Par.36); a wireless data transceiver (132) within the housing (106) to wirelessly communicate the monitored battery parameter to a remotely situated, portable user device (108) (Par.29 and 40-41); a battery (116) within the housing (106) to supply power to operate the processor (118) and the wireless data transceiver (132) (Par.32-33); and a display device (134) positioned on said housing (106) to indicate a condition of said vehicle battery (102) or said battery system (100) (Par.46).  
Eder does not explicitly teach wherein the wireless transceiver is configured to communicate using ultra high frequency radio waves.
Chateau teaches a wireless transceiver configured to communicate using ultra high frequency radio waves (UHF-FR) (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chateau in the system of Eder to have had communication over longer distances in comparison with other communication options (Par.3-4).
Furthermore, Eder does not explicitly teach the battery is a rechargeable lithium battery.
Dunn teaches a battery system (10) (Fig.1) comprising: a housing (100) (Col.3, Lines 50-54); and a rechargeable lithium battery (220) within the housing (100) (Col.3, Lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Dunn in the system of Eder to have had a suitable high power battery (Col.3, Lines 55-60) to safely start an engine without damaging the battery (Col.5, Lines 61-65).
Claim 18: Eder, Chateau and Dunn teach the limitations of claim 17 as disclosed above. Eder does not explicitly teach wherein the battery system is configured to draw a charging current from the vehicle battery via the connector to charge the rechargeable lithium battery when the engine is running.  
Dunn teaches a battery system (10) is configured to draw a charging current from a vehicle battery via a connector (210) (Col.4, Lines 21-24) to charge a rechargeable lithium battery (220) when the engine is running (Col.3, Lines 5-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Dunn in the system of Eder to have had recharged the battery, after being depleted (Col.3, Lines 5-13), to retain sufficient charge to be available when needed (Col.5, Lines 45-48) again.
Claim 19: Eder, Chateau and Dunn teach the limitations of claim 17 as disclosed above. Eder teaches further comprising a cellular modem within the housing (106) to communicate with the remotely situated, portable user device (108) over a cellular network (Par.29).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (2011/0258112), Chateau et al. (2014/0117927) and Dunn (6,384,573) as applied to claim 17 above, and further in view of Wruck et al. (2005/0285445).
Claim 20: Eder, Chateau and Dunn teach the limitations of claim 17 as disclosed above. Eder does not explicitly teach wherein the processor is configured to use said monitored battery parameter to identify a battery current draw on the vehicle battery by a vehicle and to correlate the battery current draw with a condition of the vehicle via a data look up table, wherein the condition of the vehicle does not relate to a status or a condition of the vehicle battery.
Wruck teaches a processor is configured to use a monitored battery parameter to identify a battery current draw on a vehicle battery (20) by a vehicle and to correlate the battery current draw with a condition of the vehicle (load operation) via a data look up table (Par.83-84), wherein the condition of the vehicle (load operation) does not relate to a status or a condition of the vehicle battery (Par.84).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Wruck in the device of Eder to have had determined if certain vehicle loads have failed (Par.83-84) and notify of the load failure (Par.54) thereby the user may perform maintenance required by the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 9, 2022